DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “indicator lever 134” in paragraph [0086] must be corrected to “indicator lever 130”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim(s) 1, 3, 4, 18, 33, 34, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith III (US 2006/0163426, hereinafter referred to as “Smith”).
Regarding claims 1 and 32, Smith discloses an uplock for use with an aircraft component (Abstract), the uplock comprising a hook (3) configured to engage a capture pin (1) mounted on the aircraft component, the hook being mounted for movement between a closed position and an open position, the uplock further comprising an indicator system (55) configured to detect whether the pin is engaged with the hook when the hook is in the closed position, wherein the indicator system comprises an indicator member (Fig. 1 of Smith shows an external lever/ member extending from the locking mechanism) mounted for movement between a first position and a second position; and a sensor configured to detect the position of the indicator 
Regarding claim 3, Smith discloses that the capture pin engaged in the hook maintains the indicator member in the first position, and the indicator member moves from the first position towards the second position in the case the hook remains in the closed position but the pin is no longer engaged in the hook (paragraphs [0016] - [0018]).  
	Regarding claim 4, Smith discloses that the indicator member is biased towards the second position such that, in normal use, the indicator member remains in second position in the absence of the force provided by the pin engaged in the hook (biased via spring 35).  
	Regarding claim 18, Smith discloses a method of detecting a fault in an aircraft, uplock comprising a hook (3) configured to engage a capture pin (1) mounted on an aircraft component and an indicator member (55), the method comprising: when the hook is in a closed position, a capture pin engaged in the hook holds the indicator member in a first position, or the indicator member occupies a second, different, position if the capture pin is not engaged with the hook; determining whether a fault has occurred in dependence on the position of the indicator member; and providing an alert to a pilot of a possible uplock fault if the indicator member is not in the first position when the hook is in the closed position (paragraph [0016]).
	  Regarding claim 33, Smith discloses that the aircraft comprises an avionics system configured to receive one or more signals from the sensor and to determine whether an uplock fault has occurred in dependence on the signal so received (Smith teaches a microswitch, paragraph [0016]).  
	Regarding claim 34, Smith discloses that the capture pin is mounted on a retractable landing gear assembly (Abstract).  
	Regarding claim 38, Smith discloses a lock member (40) mounted from movement between an unlocked position and a locked position in which the lock member engages one or more other elements of the uplock to mechanically prevent the hook from moving from the closed position (paragraph [0015]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding claim 6, Smith does not disclose that the capture pin contacts the indicator member when the pin is engaged in the hook. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the indicator member such that it contact the capture pin, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 35, Smith does not disclose that the retractable landing gear assembly being mounted on a wing of the aircraft. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the landing gear on a wing 

Allowable Subject Matter
Claims 5 and 39 – 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach that the sensor is a proximity sensor, and a sensor target is associated with the indicator member such that the target is in a first position adjacent to the proximity sensor when the indicator member is in the first position, and the target is in a second position spaced apart from the proximity sensor when the indicator member is in the second position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642